Citation Nr: 1639194	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-21 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar of the right ring finger.

2.  Entitlement to an initial compensable rating for residuals of a crush injury to the right ring finger.


REPRESENTATION

Veteran represented by:   Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife





ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1974 and from January 1975 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is now properly before the RO in Baltimore, Maryland. 

In May 2016, the Veteran and his wife testified before the undersigned Veteran's Law Judge (VLJ) during a videoconference hearing.  A transcript of that proceeding has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran credibly described a right ring finger scar which is painful and unstable.

2.  The Veteran's residuals of a crush injury to his right ring finger includes limitation of motion of right ring finger and sensory deficits.  

3.  The Veteran cannot receive greater than a 10 percent rating for his right ring finger by way of the Amputation Rule. 



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for an unstable scar of the right ring finger have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118a, Diagnostic Codes 7804 (2015).

2.  The criteria for an initial compensable rating for residuals of a crush injury to the right ring finger are precluded by the Amputation Rule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.68, 4.124a, Diagnostic Codes 5155, 8714.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, his statements, and the hearing transcript are included in the claims file.  The Veteran indicated during his hearing that he has not sought medical treatment for his right ring finger, and so the lack of private and VA treatment records in the claims file are supported by his statement.  The Veteran was afforded a VA examination in June 2010 which addressed his claim for increased ratings.  The VA examination included evaluation of the Veteran's scar, his range of motion, any objective evidence of pain, and any sensory deficits associated with his injury.  In this case, the Board is providing the highest rating possible prior to the Amputation Rule limitation.

Increased Ratings

Currently, the Veteran is in receipt of noncompensable ratings for his right ring finger scar under DC 7802 and the residuals of the crush injury to his right ring finger under DC 5230.  The Board finds that other DCs are more applicable in this case. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Diagnostic Code 7804 assigns ratings for scars that are unstable or painful.  A 10 percent rating is assigned for one or two qualifying scars, a 20 percent rating for three or four qualifying scars, and a 30 percent rating for five or more qualifying scars.  Note 1 under the diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Here, the Veteran and his wife testified before the undersigned VLJ that his right ring finger scar is both painful and unstable.  The Veteran described that his right ring finger scar would "open up" or "split" in the winter months when his skin was dry.  The scar would bleed and he had to treat it with ointment and keep it wrapped up until it healed.  He indicated that this was an ongoing problem every year since the initial injury.  His wife testified that she had witnessed the wound open up.  The Veteran also stated that his right ring finger scar was tender or painful, and demonstrated that if he tapped on the scar it was painful.  His wife testified that the Veteran talked or complained about his right ring finger scar pain every day.  

In June 2010, the Veteran was afforded a VA examination where he again reported that his right ring finger scar would "split" and bleed in the winter, and that his scar was painful.  The examiner noted that the scar was "well-healed" and not unstable at the time of the examination, which occurred in the summer.  The examiner also noted that he did not observe objective evidence of pain.

The Board notes that the Veteran and his wife provided credible testimony regarding the instability and pain of the Veteran's right ring finger scar.  As such, under 7804 the Veteran has one scar that is both painful and unstable.  Generally, this would result in a finding that the Veteran meets the criteria for a 20 percent rating.  However, in this case, the Amputation Rule precludes providing the Veteran with greater than a 10 percent rating for his right ring finger.

Under the Amputation Rule, the total combined rating for any extremity shall not exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  Diagnostic Code 5155 deals with amputation of the ring finger.  For the major and minor hands (right or left, in this case), a 10 percent rating is assigned for amputation of the ring finger without metacarpal resection ,at proximal interphalangeal joint or proximal thereto.  A 20 percent rating is assigned for amputation of the ring finger with metacarpal resection (more than one-half the bone lost).  The Veteran's right ring finger crush injury resulted in a scar and symptoms associated with the distal interphalangeal joint, and therefore at the proximal interphalangeal joint or approximate thereto.  As such, a rating for the Veteran's right ring finger cannot be in excess of 10 percent, as precluded by the Amputation Rule.

The Board notes that DC 5230 provides a noncompensable rating for any limitation of motion of the ring finger.  There is no compensable rating for limitation of motion of the ring finger.  Although the June 2010 VA examination showed that the Veteran had a loss of motion (30 degrees of flexion instead of the normal 90 degrees of flexion), a rating based on limitation of motion is not available.

Additionally, the June 2010 VA examination showed that the Veteran had decreased sensation to pinprick/pain and light touch of his right ring finger tip.  The associated nerve was the radial nerve.  The examiner did not diagnose incomplete paralysis of the radial nerve or address the severity of the Veteran's loss of sensation.  Generally, the Board would have remanded for additional evaluation and opinion regarding the sensory deficit.  However, as noted above, the Veteran is precluded from a rating in excess of 10 percent for his right ring finger, and therefore remanding for additional examination or evaluation would be fruitless.  Additionally, an extraschedular rating in excess of 10 percent is precluded by the Amputation Rule, and as such will not be discussed.


ORDER

Entitlement to an initial 10 percent rating for an unstable scar of the right ring finger is granted.

Entitlement to an initial compensable rating for residuals of a crush injury to the right ring finger is denied.




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


